ACCEPTED
                                                                                04-15-00469-cv
                                                                   FOURTH COURT OF APPEALS
                                                                        SAN ANTONIO, TEXAS
                                                                         9/17/2015 11:54:43 AM
                                                                                KEITH HOTTLE
                                                                                        CLERK

                   NO. 14-15-00469-CV

                                                               FILED IN
          IN THE FOURTH COURT OF APPEALS                4th COURT OF APPEALS
               AT SAN ANTONIO, TEXAS                     SAN ANTONIO, TEXAS
                                                       09/17/2015 11:54:43 AM
                                                          KEITH E. HOTTLE
                                                                Clerk
           CASH BIZ, LP, CASH ZONE, LLC
   D/B/A CASH BIZ and REDWOOD FINANCIALS, LLC

                                                 Appellants.

                              v.

HIAWATHA HENRY, ADDIE HARRIS, MONTRAY NORRIS,
     and ROOSEVELT COLEMAN, JR., on behalf of
       themselves and for all other similarly situated

                                                 Appellees.


          From the 224th Judicial District Court for
          Bexar County, Texas, No. 2015-CI-01545


 AGREED MOTION TO EXTEND TIME TO FILE
          APPELLEES’ BRIEF


                   HANSZEN LAPORTE

                      Daniel R. Dutko
                  State Bar No. 24054206
                ddutko@hanszenlaporte.com

               11767 Katy Freeway, Suite 850
                   Houston, Texas 77079
                 Telephone: (713) 522-9444
                 Facsimile: (713) 524-2850

              COUNSEL FOR APPELLEES



           ORAL ARGUMENT REQUESTED
TO THE HONORABLE COURT OF APPEALS:

           Appellees Hiawatha Henry, Addie Harris, Montray Norris, and Roosevelt

Coleman, Jr., joined by Appellants, Cash Biz, LP, Cash Zone, LLC d/b/a Cash Biz,

and Redwood Financial, LLC, present this agreed motion to extend the time to file

the Appellees’ Brief and to mutually extend the deadline for filing the Appellees’

Brief under the authority of TEX. R. APP. P. 38.6(d), 10.1, and 10.5(b)(1) and (3).

           1.    Appellees’ Brief is due on September 23, 2015. Appellees’ counsel is

requesting a 10-day extension to file Appellees’ Brief to October 5, 2015. In

accordance with Rule 10.5(b)(1)(c), the following facts reasonably explain the

need for further time. Counsel for the Appellees is involved in other matters,

including the following:

           a. Three oral hearings on September 21st and 22nd in the following cases:

                 i. Cause No. 30959; Oralia Rodriguez, et al. v. Toyota Motor

                    Corporation, et al., In the 63rd Judicial District Court of Val Verde

                    County, Texas;

                 ii. Cause No. 14-05-29510-MCV; Maria Elena Salas, et al. v.

                    Daimler Trucks North America, LLC, et al.; In the 293rd Judicial

                    District Court of Maverick County, Texas;




Page | 2
                  iii. Cause No. 15-08-31841-MCVAJA: In the Matter of V. P. Aldaco

                      a/k/a V. P. Lopez; In the 365th Judicial District Court of Maverick

                      County, Texas.

           b. Additionally, Counsel for the Appellees is currently preparing for trial in

                both Cause No. 30959; Oralia Rodriguez, et al. v. Toyota Motor

                Corporation, et al., In the 63rd Judicial District Court of Val Verde

                County, Texas; and Cause No. 2014-59653; Unity Search, LLC v. Ignite

                Restaurant Group; In the 215th Judicial District Court of Harris County,

                Texas.

           2.      Based on these facts, Appellees respectfully request an extension of

time of 10 days to file their Brief. With the extension, the Appellees’ Brief would

be filed on or before October 5, 2015.

           3.      No previous extensions have been sought by Appellees.

           4.      Appellees apologize to the court for any delay or inconvenience the

necessity for an extension may cause.

           5.      This motion is agreed to by all parties. This request is not sought for

delay, but in order that justice may be done.

                                          PRAYER
           WHEREFORE, PREMISES CONSIDERED, Appellees, joined by the

Appellants, ask this Honorable Court to grant an extension of 10 days, until



Page | 3
October 5, 2015 to file the Appellees’ Brief. Appellees and Appellants pray for any

other relief to which they may be entitled.


                                       Respectfully submitted,

                                       HANSZEN LAPORTE

                                              /s/ Daniel R. Dutko
                                       By:    ________________________________
                                              Daniel Dutko
                                              State Bar No24054206
                                              ddutko@hanszenlaporte.com
                                              11767 Katy Freeway, Suite 850
                                              Houston, Texas 77079
                                              713-522-9444
                                              713-524-2580
                                              Attorneys for the Appellees


                                       COATS, ROSE, YALE, RYMAN & LEE, P.C.


                                              /s/ Edward S. Hubbard, by permission DRD
                                       By:    ________________________________
                                              Edward S. Hubbard
                                              State Bar No. 10131700
                                              ehubbard@coatsrose.com
                                              Patrick E. Gaas
                                              State Bar No. 07562790
                                              pgass@coatsrose.com
                                              Sam Arora
                                              State Bar No. 24034287
                                              sarora@coatsrose.com
                                              9 Greenway Plaza, Suite 1100
                                              Houston, Texas 77046-0307
                                              (713) 651-0111
                                              (713) 651-0220 facsimile
                                              Attorneys for the Appellants




Page | 4
                                CERTIFICATE OF SERVICE

        I hereby certified that a true and correct copy of the foregoing instrument has been served
upon all counsel of records, listed below, by electronic service, e-mail, certified mail, return
receipt requested, or by facsimile, or by hand delivery of same on the 17th day of September,
2015.

Edward S. Hubbard                                                     Via E-Service: E-file Texas
Patrick E. Gaas
Sam Arora
COATS, ROSE, YALE, RYMAN & LEE, P.C.
9 Greenway Plaza, Suite 1100
Houston, Texas 77046-0307


                                                            /s/ Daniel R. Dutko
                                                     ____________________________________
                                                     Daniel R. Dutko




Page | 5